Title: To James Madison from Sylvanus Bourne, 20 February 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


20 February 1804, Amsterdam. “Permit me to observe that on many accounts the commercial interests of the U States require that there Should be an Agent at the Helder of one responsibility to attend to the concerns of the American Vessells arriving there as its distance from this City prevents my attention thereto, but that place being a poor & unpleasant residence it may be necessary that something Should be allowed from the public Chest as an incentive to a fit Character for undertaking the employ. Should Govt: be disposed to make a small allowance of 6 to 8 hundred Dollars pr. year I would give a portion of my Official income in adition & name a suitable person as Agent for the Consulate at that place which would tend to relieve our trade from many gross impositions. You will please submit the thing to the consideration of our Govt. as an object merriting its attention & waiting the reply.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; in a clerk’s hand, signed by Bourne; docketed by Wagner as received 1 May.


